Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 9/1/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface" in the second to last line .  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-16 are indefinite because they are dependent from indefinite claim 1.  
Claim 20 recites the limitation “each of the plurality of subpixels including at least two light emitting areas and at least one non-light emitting area”.  This limitation is indefinite because it is unclear if this limitation means that each of the plurality of subpixels include these areas or if there are these two light emitting areas and at least one non-light emitting area in addition to each of the plurality of subpixels. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. No. 2017/0125740 A1), hereafter referred to as Lee.

As to claim 20, Lee discloses an organic light emitting display panel (fig 1) including a plurality of subpixels (corresponding to areas DA), each of the plurality of subpixels including at least two light emitting areas (areas of DA) and at least one non-light emitting area (area outside of the emitting areas), the organic light emitting display panel comprising:
a substrate (50); 
a transistor (fig 1, [0060]) on the substrate (50);
a subpixel of the plurality of subpixels that is electrically connected to the transistor and comprises an organic light emitting diode including a first electrode, a light emitting layer and a second electrode (fig 1, [0076])
an encapsulation layer (150; [0092]) disposed on the organic light emitting diode (fig 1, [0076]); and 53Attorney Docket No.: 6588-0206PUS1
at least one structure (structure 340R and 372) disposed on the encapsulation layer (150), overlapping the at least two light emitting areas (areas of DA), and having at least one side surface and a part of a top surface where a light reflecting member is disposed (reflecting member 362 is disposed with side surface and top surface of 340R, 372 accordingly; [0096]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takagi et al. (US Pub. No. 2015/0060820 A1), hereafter referred to as Takagi.

As to claim 1, Lee discloses an organic light emitting display panel (fig 1, [0041]) including a plurality of subpixels, each of the plurality of subpixels including at least one light emitting area (fig 1, RGB sub-pixels), the organic light emitting display panel comprising: 
a substrate (50); 
an insulation layer (fig 1, element 105 and 110) disposed on the substrate (50) and including at least one concave portion (portion corresponding to lower flat portion surrounded by inclined periphery), the at least one concave portion including a flat portion and an inclined portion surrounding the flat portion in at least one subpixel area (fig 1, each subpixel corresponding to 340R, 340G and 340B includes a flat bottom portion and inclined sidewall portions); 
a first electrode (125) disposed on the concave portion and a portion of a surrounding portion disposed around the concave portion in the at least one subpixel area (concave portion of each subpixel area); 
a bank (130) including a first portion (portion of 130 on concave portion) disposed on the first electrode (125) in an area corresponding to a portion of the concave portion and a second portion (portion of 130 on insulation layer 110) disposed on the insulation layer and the first electrode (125) in an area corresponding to the surrounding portion (portion surrounding the inclined portion); 
an organic layer (layer 135; [0076]) overlapping the concave portion and disposed on the first electrode (125), the organic layer (135) including at least one light emitting layer ([0076]); 
a second electrode (145) disposed on the organic layer (135) and the bank (130); 
an encapsulation layer (150; [0092]) disposed on the second electrode (145); and 53Attorney Docket No.: 6588-0206PUS1
at least one structure (340R and 372) disposed on the encapsulation layer (150), overlapping at least one light emitting area (DA), and having at least one side surface (side surface of 340R) and a part of a top surface (part of top surface of 340R and 372) where a light reflecting member is disposed (reflecting member 362 disposed at the region that comprises the side surface and top surface of 340R; [0096]).  
Lee does not explicitly disclose wherein the insulating layer (elements 105 and 110) are a film comprising the concave portion.  
Nonetheless, Takagi discloses wherein a concave portion is formed in an insulating film (104; [0033]-[0035]) for which a first electrode (106), organic emission layer (110), and second electrode (112) are formed.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the insulating layers with the concave portion of Lee using an insulating film as taught by Takagi since this would allow for the manufacturing method to be simplified by forming the insulating layers from the same material.  

As to claim 2, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee further discloses wherein the first electrode includes a light reflective metal ([0072]).

As to claim 3, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee further discloses wherein one of the at least one structure (340R) overlaps one light emitting area (DA), and 
wherein the light reflecting member (362) disposed on the at least one side surface of the structure (340R) overlaps the bank (130). 

As to claim 4, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee further discloses comprising a plurality of the structures (340R, 340G, 340B), 
wherein one of the structures is disposed adjacent to, and apart from, another one of the structures (340R, 340G, 340B). 

As to claim 5, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee further discloses wherein the light reflecting member (362) exposed a part of a top surface of the structure (reference element 340R, 372). 

As to claim 6, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee further discloses comprising a plurality of the structures (340RGB),
wherein at least two of the structures convert light emitted from the light emitting layer to have different wavelengths ([0093]).

As to claim 7, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee further discloses wherein a color of light emitted from the light emitting layer corresponds to a color of light transmitted through the structure ([0022] and fig. 1, 340B [0093]).

As to claim 9, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee further discloses wherein the light emitting area (DA) of at least one subpixel of the plurality of subpixels includes a first emission area (DA) in which the first portion of the bank (130) does not overlap the first electrode (125) in the flat portion of the concave portion (see electrode 125 in flat portion of concave portion in the emission region DA). 

As to claim 10, Lee in view of Takagi disclose the organic light emitting display panel of claim 9 (paragraphs above).
Lee further discloses wherein each light emission area includes:
a second emission area (fig 6, area adjacent to sidewall of concave portion shown with small arrow) surrounding the first emission area (area of large arrow), and 
wherein the second emission area (area of small arrow) corresponds to an area in which the first electrode (125) overlaps the inclined portion of the concave portion (portion of small arrow directed to the electrode 125 on the inclined portion of the concave portion). 

As to claim 12, Lee in view of Takagi disclose the organic light emitting display panel of claim 10 (paragraphs above).
Lee further discloses wherein a first non-emission area (fig 1, flat bottom portion of bank 130 located inside the concave portion) is disposed between the first emission area (flat portion of 135 on electrode 125) and the second emission area (area of inclined portion of concave portion).

As to claim 13, Lee in view of Takagi disclose the organic light emitting display panel of claim 12 (paragraphs above).
Lee further discloses wherein the first non-emission area is smaller in size than the first emission area and the second emission area (fig 1, flat area of 130 in concave is smaller than 135 and inclined portion).

As to claim 14, Lee in view of Takagi disclose the organic light emitting display panel of claim 12 (paragraphs above).
Lee further discloses wherein the first non-emission area corresponds to an area in which the first portion of the bank overlaps the flat portion of the concave portion (fig 1, flat bottom portion of bank 130 located inside the concave portion). 

As to claim 15, Lee in view of Takagi disclose the organic light emitting display panel of claim 10 (paragraphs above).
Lee further discloses a second non-emission area surrounding the second emission area (fig 1, upper flat surface of bank 130 surrounding the inclined portion). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takagi and further in view of Ma et al. (US Pub. No. 2021/0233979 A1).

As to claim 16, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
Lee in view of Takagi do not disclose an auxiliary electrode contacting the second electrode and disposed in an area corresponding to a non-emission area. 
Nonetheless, Ma discloses an auxiliary electrode (fig 1, 60) contacting the second electrode (CD) and disposed in an area corresponding to a non-emission area (Asp).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the auxiliary electrode contacting the second electrode of Ma in the display device of Lee in view of Takagi since this will improve the electrical operation of the cathode electrode in the display panel. 

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takagi and further in view of Park (US Pub. No. 2018/0151628 A1).

As to claim 8, Lee in view of Takagi disclose the organic light emitting display panel of claim 1 (paragraphs above).
comprising a plurality of the structures (340RGB, 372) which are respectively disposed in a plurality of light emitting areas (DA); and 
the two structures convert light emitted from the light emitting layer to have different wavelengths ([0093]).
Lee in view of Takagi do not disclose wherein at least two of the structures have different heights. 
Nonetheless, Park discloses wherein two structures in corresponding subpixels (fig 4, P1-P3) include different heights (fig 4; [0086] and [0179]; different thicknesses are considered to have different heights). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the structures of Lee in view of Takagi with different heights as taught by Park since this will improve and optimize the light emission characteristics of the display. 

As to claim 11, Lee in view of Takagi and Park disclose the organic light emitting display panel of claim 8 (paragraphs above).
Lee in view of Takagi and Park further disclose wherein the light reflecting members of the at least two of the structures have different heights (fig 1, reflective members 362). 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takagi and further in view of Son et al. (US Pub. No. 2020/0211929 A1), hereafter referred to as Son.

As to claim 17, Lee discloses an organic light emitting display device (fig 1) including a plurality of subpixels (corresponding to 340RGB), each of the plurality of subpixels including at least one light emitting area (DA), and the organic light emitting display panel comprising: 
a substrate (50); 
an insulation layer (fig 1, element 105 and 110) disposed on the substrate (50) and including at least one concave portion (portion corresponding to lower flat portion surrounded by inclined periphery), the at least one concave portion including a flat portion and an inclined portion surrounding the flat portion in at least one subpixel area (fig 1, each subpixel corresponding to 340R, 340G and 340B includes a flat bottom portion and inclined sidewall portions); 
a first electrode (125) disposed on the concave portion and a portion of a surrounding portion disposed around the concave portion in the at least one subpixel area (concave portion of each subpixel area); 
a bank (130) including a first portion (portion of 130 on concave portion) disposed on the first electrode (125) in an area corresponding to a portion of the concave portion and a second portion (portion of 130 on insulation layer 110) disposed on the insulation layer and the first electrode (125) in an area corresponding to the surrounding portion (portion surrounding the inclined portion); 
an organic layer (layer 135; [0076]) overlapping the concave portion and disposed on the first electrode (125), the organic layer (135) including at least one light emitting layer ([0076]); 
a second electrode (145) disposed on the organic layer (135) and the bank (130); 
an encapsulation layer (150; [0092]) disposed on the second electrode (145); and 53Attorney Docket No.: 6588-0206PUS1
at least one structure (340R, 372) disposed on the encapsulation layer (150), overlapping at least one light emitting area (DA), and having at least one side surface and a part of a top surface where a light reflecting member is disposed (reflecting member 362, 372 is disposed accordingly; [0096]), 
wherein in an area where the flat portion is provided (flat bottom portion of concave portion), an area in which the first electrode (125) does not overlap the bank (130) is a first emission area included in the light emitting area (DA),
wherein in an area where the flat portion is provided (flat bottom portion of concave portion), an area in which the bank (130) overlaps the first electrode (125) is a first non-emission area (area of 130 on 125 in the flat bottom portion), 
wherein an area corresponding to the inclined portion is a second emission area included in the light emitting area (inclined portion of the concave portion is considered to be the second emission area, see fig 6), and 
wherein an area corresponding to the surrounding portion is a second non-emission area (area of uppermost flat surface of bank 130). 
Lee does not explicitly disclose wherein the insulating layer (elements 105 and 110) are a film comprising the concave portion.  
Nonetheless, Takagi discloses wherein a concave portion is formed in an insulating film (104; [0033]-[0035]) for which a first electrode (106), organic emission layer (110), and second electrode (112) are formed.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the insulating layers with the concave portion of Lee using an insulating film as taught by Takagi since this would allow for the manufacturing method to be simplified by forming the insulating layers from the same material.  
Lee in view of Takagi do not disclose wherein the organic light emitting display device comprises a plurality of display panels connected to one another. 
Nonetheless, Son discloses wherein an organic light emitting display device (fig 1, tiled display device including organic light emitting display panels 110; [0056]) comprises a plurality of display panels connected to one another (fig 1, tiled display device including organic light emitting display panels 110; [0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect a plurality of the organic light emitting display panels of Lee in view of Takagi as taught by Son since this will realize a large screen (Son; [0003]). 
 
As to claim 18, Lee in view of Takagi and Son disclose the organic light emitting display panel of claim 17 (paragraphs above).
Son further discloses wherein another one of the display panels comprises a second substrate (fig 3B, substrates 111A and 111B), and 
wherein a distance between the first substrate and the second substrate corresponds to a width of one light emitting area of the first substrate (the distance between substrates 111A and 111B has a correspondence with the width of the light emitting area).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to optimize the spacing between the display panels such that the space is equal to that of the width of one light emitting area such that minimal detection between panels is observed by a viewer. 

As to claim 19, Lee in view of Takagi and Son disclose the organic light emitting display panel of claim 17 (paragraphs above).
Son further discloses wherein at least one first connection electrode is disposed under the first substrate (fig 8B, connection electrode corresponding between 333 and 331), and
wherein the first connection electrode and a pad disposed on the first substrate are electrically connected with each other through a connection member disposed on a side surface of the one of display panels (fig 8B, connection member 331 with electrode connected to PCB 333 and pad of signal line CL3). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the connection member with the plurality of display panels of Lee in view of Takagi and Son as taught in figure 8B since this will allow for the driving of the plurality of display panels to provide an image. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takagi and further in view of Kwon et al. (US Pub. No. 2020/0013846 A1), hereafter referred to as Kwon.

As to claim 17, Lee discloses an organic light emitting display device (fig 1) including a plurality of subpixels (corresponding to 340RGB), each of the plurality of subpixels including at least one light emitting area (DA), and the organic light emitting display panel comprising: 
a substrate (50); 
an insulation layer (fig 1, element 105 and 110) disposed on the substrate (50) and including at least one concave portion (portion corresponding to lower flat portion surrounded by inclined periphery), the at least one concave portion including a flat portion and an inclined portion surrounding the flat portion in at least one subpixel area (fig 1, each subpixel corresponding to 340R, 340G and 340B includes a flat bottom portion and inclined sidewall portions); 
a first electrode (125) disposed on the concave portion and a portion of a surrounding portion disposed around the concave portion in the at least one subpixel area (concave portion of each subpixel area); 
a bank (130) including a first portion (portion of 130 on concave portion) disposed on the first electrode (125) in an area corresponding to a portion of the concave portion and a second portion (portion of 130 on insulation layer 110) disposed on the insulation layer and the first electrode (125) in an area corresponding to the surrounding portion (portion surrounding the inclined portion); 
an organic layer (layer 135; [0076]) overlapping the concave portion and disposed on the first electrode (125), the organic layer (135) including at least one light emitting layer ([0076]); 
a second electrode (145) disposed on the organic layer (135) and the bank (130); 
an encapsulation layer (150; [0092]) disposed on the second electrode (145); and 53Attorney Docket No.: 6588-0206PUS1
at least one structure (340R, 372) disposed on the encapsulation layer (150), overlapping at least one light emitting area (DA), and having at least one side surface where a light reflecting member is disposed (reflecting member 362, 372 is disposed accordingly; [0096]), 
wherein in an area where the flat portion is provided (flat bottom portion of concave portion), an area in which the first electrode (125) does not overlap the bank (130) is a first emission area included in the light emitting area (DA),
wherein in an area where the flat portion is provided (flat bottom portion of concave portion), an area in which the bank (130) overlaps the first electrode (125) is a first non-emission area (area of 130 on 125 in the flat bottom portion), 
wherein an area corresponding to the inclined portion is a second emission area included in the light emitting area (inclined portion of the concave portion is considered to be the second emission area, see fig 6), and 
wherein an area corresponding to the surrounding portion is a second non-emission area (area of uppermost flat surface of bank 130). 
Lee does not explicitly disclose wherein the insulating layer (elements 105 and 110) are a film comprising the concave portion.  
Nonetheless, Takagi discloses wherein a concave portion is formed in an insulating film (104; [0033]-[0035]) for which a first electrode (106), organic emission layer (110), and second electrode (112) are formed.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the insulating layers with the concave portion of Lee using an insulating film as taught by Takagi since this would allow for the manufacturing method to be simplified by forming the insulating layers from the same material.  
Lee in view of Takagi do not disclose wherein the organic light emitting display device comprises a plurality of display panels connected to one another. 
Nonetheless, Kwon discloses wherein an organic light emitting display device comprises a plurality of display panels connected to one another (fig 1; [0041]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect a plurality of the organic light emitting display panels of Lee in view of Takagi as taught by Kwon since this will realize a large screen size.  
 
As to claim 18, Lee in view of Takagi and Kwon disclose the organic light emitting display panel of claim 17 (paragraphs above).
Kwon further discloses wherein another one of the display panels comprises a second substrate ([0066]-[0067]), and 
wherein a distance between the first substrate and the second substrate corresponds to a width of one light emitting area of the first substrate ([0066]-[0067]).  

As to claim 19, Lee in view of Takagi and Kwon disclose the organic light emitting display panel of claim 17 (paragraphs above).
Kwon further discloses wherein at least one first connection electrode is disposed under the first substrate (fig 1C, pad2), and
wherein the first connection electrode and a pad disposed on the first substrate (pad1 and pad2) are electrically connected with each other through a connection member disposed on a side surface of the one of display panels (fig 1C, connection member 170). 

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.

Applicant argued that none of Lee, Takagi, and Park teach or suggest that the at least one structure disposed on the encapsulation layer has at least one side surface and a part of the top surface where a light reflecting member is disposed, as in amended claims 1, 17 and 20.  
Examiner disagrees because Lee does disclose this limitation as addressed in the office action above.  The Applicant does not provide any reference to this amended limitation within the Applicant’s original disclosure, however, with reference to the Applicant’s figure 4 (provided below) it is clear that the disposal of the reflective member is taught in the Lee reference.  Additionally, the Applicant has not made any specific arguments with respect to the references, outside of a repetition of the claim language.  

    PNG
    media_image1.png
    488
    638
    media_image1.png
    Greyscale

Applicant argued that the Kwon is disqualified as a prior art reference because Kwon was not published before the effective filing date of the present application. 
Examiner disagrees because Kwon was published on 01/09/2020 while the effective filing date of the current application is 09/10/2020.  Since January 9th is before September 10th, the Applicant’s argument is not persuasive. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newly cited by the Examiner: US 2021/0175476 A1 and KR-10-2018-0078142 are pertinent to the invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/21/2022